Name: Commission Regulation (EEC) No 3510/87 of 23 November 1987 re-establishing the levying of customs duties on yarn of man-made fibres (continuous), products of category 43 (code 40.0430), originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L 334/ 10 Official Journal of the European Communities 24. 11 . 87 COMMISSION REGULATION (EEC) No 3510/87 of 23 November 1987 re-establishing the levying of customs duties on yarn of man-made fibres (continuous), products of category 43 (code 40.0430), originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, ceiling amounts to 4,5 tonnes ; whereas on 12 November 1987 imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Having regard to the Treaty establishing the European Economic Community, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 27 November 1987 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Whereas, in respect of yarn of man-made fibres (continuous) of category 43 (code 40.0430) the relevant Code Category CCT heading No NIMEXE code ( 1987) Description 0 (2) 3) 4) 40.0430 43 51.03 55.06 56.06 B Yarn of man-made fibres (continuous), put up for retail sale Cotton yarn put up for retail sale Yarn of man-made fibres (discontinuous or waste) put up for retail sale : B. Yarn of man-made filament, yarn of stable artificial fibres , cotton yarn put up for retail sale 51.03-10, 20 55.06-10, 90 56.06-20 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 373, 31 . 12 . 1986, p. 68 . 24. 11 . 87 Official Journal of the European Communities No L 334/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1987 . For the Commission COCKFIELD Vice-President